947 F.2d 944
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Edward N. CARLTON, Plaintiff-Appellant,v.Douglas HALL;  Dennis E. Grim, Defendants-Appellees.
No. 91-1840.
United States Court of Appeals, Sixth Circuit.
Nov. 6, 1991.

Before KEITH and RYAN, Circuit Judges, and TIMBERS, Senior Circuit Judge.*

ORDER

1
Edward Nathaniel Carlton appeals from the district court's order granting the defendants' motion for summary judgment in this civil rights action filed under 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
In his complaint, Carlton alleged that the defendants interfered with his ability to mail legal documents, thereby violating his constitutional right of meaningful access to the courts.   The matter was referred to a magistrate judge, who recommended that the defendants' motion for summary judgment be granted.   This recommendation was adopted by the court by order filed June 3, 1991.


3
Upon review, this court concludes that the district court's order should be affirmed.   Because Carlton did not file timely objections to the magistrate judge's report and recommendation after being advised to do so, he has waived his right to appeal the issues contained therein.   Thomas v. Arn, 474 U.S. 140 (1985);   United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.1981).


4
Accordingly, the district court's order of June 3, 1991, is hereby affirmed, and the appellant's request for appointment of counsel is hereby denied.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable William H. Timbers, Senior Circuit Judge, United States Court of Appeals for the Second Circuit, sitting by designation